Boyd, J.,
delivered the opinion of the Court.
In this case the Court below sustained the demurrer to the indictment and entered judgment for the traverser. The appellee did not file a brief, but the State did. As we *84understand from it and from the petition for a writ of error, that the ‘demurrer was sustained on the ground that the Act of 1894, chapter 108, was unconstitutional as to of-fences committed prior to its passage, it will only be necessary for us to refer to the opinion filed in the case of Daniel H. Lynn v. State, decided at this term, in which - we held the contrary; judgment must therefore be reversed and the -case remanded to the end that the traverser may be tried.
(Decided June 17th, 1896).

Judgment reversed and a new 'trial ordered.